REASONS FOR ALLOWANCE
Note: 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Notice of Allowance is in response to communications filed April 7, 2022.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on April 7, 2022 and April 15, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowed Claims
3.	Claims 1-25 are allowed over the prior art of record. 

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are Heinecke (US 4,499,896) and Hunt et al. (US PGPUB 2004/0030304 A1).
Heinecke, while disclosing a wound dressing apparatus (device, 15; Figs. 5, 6; abstract), comprising a wound dressing (16) comprising a first dressing portion (first layer, 17 and release liner, 24) and a second dressing portion (forming reservoir, 29) overlying the first dressing portion (17, 24), the first dressing portion (17, 24) comprising a first backing layer (17) having a first aperture (perforation, 18), the first backing layer (17) configured to be positioned in contact with a wound (27) and a border portion at a perimeter of the first backing layer (periphery of 17) adhesively bonded to the skin surrounding a wound (27); and the second dressing portion (forming 29) comprising: an intermediate drape (lower portion, 21) comprising a second aperture (perforation, 23), wherein the intermediate drape (21) comprises a second border portion at a perimeter; an absorbent layer (col. 6, lines 32-34); and a second backing layer (second layer, 19) comprising a third border portion at a perimeter, wherein the absorbent layer is positioned between the intermediate drape (21) and the second backing layer (19) and the second border portion of the intermediate drape (21) being directly bonded (sealed edges, 22) to the third border portion of the second backing layer (19); and wherein the second dressing portion (forming 29) is attached (attachment at periphery 18A) to the first dressing portion (17, 24) such that the first aperture (18) and the second aperture (23) are fluidly connected, and wherein the first border portion of the first backing layer (17) is unattached and not bonded to the second border portion of the intermediate drape (21; col. 4, lines 23-45), fails to disclose or reasonably suggest, alone or in combination, a negative pressure wound therapy apparatus, wherein the second dressing portion is attached to a first dressing portion, so that their apertures are fluidly connected, but the dressing portions remain unattached and not bonded at their borders; and wherein the first dressing portion comprises: a tissue contact layer having a first border portion; a first spacer layer; and a first backing having a second border portion, wherein the spacer layer is positioned between the tissue contact layer and the first backing layer and the first border portion being directly bonded to the second border portion. There are no suggestions or motivations in the art or recognized by one having ordinary skill in the art to modify the wound dressing disclosed by Heinecke to incorporate negative pressure therapy while additionally modifying the first dressing portion disclosed by Heinecke to include multiple layers bonded at their perimeter.
Hunt, while disclosing a negative pressure therapy apparatus (Fig. 1; abstract), comprising: a wound dressing (10) comprising a first dressing portion (formed by lower foam layer, 36, and upper and lower walls 28, 30) and a second dressing portion (formed by drape, 14 and upper foam layer, 12), the first dressing portion (28, 30, 36) comprising: a tissue contact layer (30) configured to be positioned in contact with a wound and/or skin surrounding a wound, wherein the tissue contact layer (30) comprises a first border portion (at 38 “sealed on their periphery, e.g. by welding or adhesive”) at a perimeter of the tissue contact layer (30); a first spacer layer (36); and a first backing layer (28) comprising a first aperture (holes, 32), wherein the first backing layer (28) comprises a second border portion (at 38 “sealed on their periphery, e.g. by welding or adhesive”) at a perimeter of the first backing layer (28), wherein the spacer layer (36) is positioned between the tissue contact layer (30) and the first backing layer (28) and the first border portion (38) of the tissue contact layer (30) is directly bonded to the second border portion (38) of the first backing layer (28; [0030]; “sealed on their periphery, e.g. by welding or adhesive”); and the second dressing portion (14, 12) comprising: an absorbent layer (12), and a second backing layer (14) comprising a fourth border portion at a perimeter (periphery of 14) of the second backing layer (14), wherein the absorbent layer (12) is positioned beneath the second backing layer (14) and the fourth border portion of the second backing layer (14) is attached and bonded to the second border portion (18) of the first backing layer (28) as well as the skin to form an airtight seal between the dressing and the wound (abstract; [0039]; [0042]), fails to disclose or reasonably suggest, alone or in combination, a second dressing portion that incorporates an intermediate drape comprising a second aperture, wherein the intermediate drape comprises a third border portion at a perimeter of the intermediate drape; wherein the absorbent layer is positioned between the intermediate drape and the second backing layer and the third border portion of the intermediate drape is directly bonded to the fourth border portion of the second backing layer; and wherein the second dressing portion is attached to the first dressing portion such that the first aperture and the second aperture are fluidly connected, and wherein the second border portion of the first backing layer is unattached and not bonded to the third border portion of the intermediate drape. While there are prior art negative pressure wound therapy apparatuses, similar to Hunt, that utilize first and second dressing portions - there are no suggestions or motivations in the art or recognized by one having ordinary skill in the art to modify the two dressing portions so that they are unattached and not bonded at their perimeter, as claimed. Additionally, Hunt appears to teach away from such a modification (see [0039-0040]), since an airtight seal between the drape and the skin is required in order to effectively close the dressing and the wound beneath it, so that an appropriate amount of negative pressure can be drawn toward the upper foam layer during therapy.
This unique combination of claimed structure that is not disclosed or rendered obvious over the prior art, exhibits a novel and non-obvious function of the apparatus; namely, the structure provides the wound dressing with the ability to conform to a contoured region of the body of a patient, while allowing for stiffer absorbent dressing components to be incorporated into the upper wound dressing components of the wound dressing, and providing a more complete and effective seal to the patient’s body via the lower wound dressing components, as outlined by applicant in paragraph [0077] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781